FILED
                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA                              APR 2 1 2009
                                                                                     NANCY MAYER WHITTINGTON. CLERK
     Cornell Sanders,                               )                                      U.S. DISTRICT COURT
                                                    )
            Plaintiff,                              )
                                                    )
            v.                                      )       Civil Action No.    09 0721
                                                    )
     United States Dep't of Justice et ai.,         )
                                                    )
             Defendants.                            )


                                        MEMORANDUM OPINION

             Plaintiff, a federal prisoner incarcerated at the United States Penitentiary in Coleman,

     Florida, has filed a pro se complaint and applied to proceed in forma pauperis. The application

     will be granted and the complaint dismissed for lack of jurisdiction.

             Plaintiffs complaint states that it is a suit brought under the Freedom of Information Act,

     5 U.S.C. § 552. Compl. at 1. The facts alleged and relief requested, however, make clear that

     this action is not an appeal from an agency determination of plaintiffs FOIA request. Rather,

     plaintiff seeks a determination by this court of the authenticity of the arrest warrant in his

     underlying criminal proceeding, id at 3, which he suspects to be a later-manufactured forgery, id

     at 3-4, and which has been produced to him, id at 5. Plaintiffs interest in this information stems

     from his belief that the existence of a later-forged arrest warrant would be "relevant in proving

     ... [the] absence of probable cause ... [and] no jurisdiction to prosecute ... and therefore [that]

     his confinement and conviction is contrary to the laws of the United States.") Id




             ) To the extent that plaintiff seeks to collaterally attack his underlying criminal
     conviction, plaintiffs exclusive recourse lies with a motion made under 28 U.S.C. § 2255
     submitted to the court that tried, convicted, and sentenced him. Ojo v. Immigration &
     Naturalization Service, 106 F.3d 680,683 (5th Cir. 1997) (the sentencing court is the only court
     with jurisdiction to hear defendant's complaint regarding errors that occurred before or during
     sentencing).



~\
        The FOIA affords no private right of action for a forensic examination or determination

of the authenticity of a document produced in response to a FOIA request. Therefore, this case

will be dismissed for lack of subject matter jurisdiction.

        A separate order accompanies this memorandum opinion.




Date:   frrt'":1 ~ ~                                  United States District Judge




                                                 2